                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA,              )
                                       )               Case No.
       Plaintiff,                      )
                                       )
           v.                          )
                                       )
JAMES C. BALVICH,                      )
176 Sweet Autumn Lane,                 )
Boone, NC 28607;                       )
                                       )
       Defendant.                      )
                                       )
_______________________________________)


                                             COMPLAINT

       The plaintiff, the United States of America, at the request of the Chief Counsel of the

Internal Revenue Service, a delegate of the Secretary of the Treasury, and at the direction of the

Attorney General of the United States, has commenced this civil action to collect the Federal

income tax and penalty assessments made against defendant James C. Balvich.

                                       JURISDICTION & VENUE
       1.      Jurisdiction over this action is conferred upon this Court by 28 U.S.C. §§ 1340

   and 1345, as well as 26 U.S.C. § 7402.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396.


                                                PARTIES
       3.      The plaintiff is the United States of America.

       4.      James Balvich is a defendant and resides in Watauga County, North Carolina,

   which is within this judicial district.




       Case 5:19-cv-00103-KDB-DCK Document 1 Filed 08/01/19 Page 1 of 4
COUNT I - REDUCE FEDERAL INCOME TAX ASSESSMENTS AGAINST JAMES C.
                       BALVICH JUDGMENT
    5.       The United States incorporates by reference the allegations set forth in paragraphs

 1 through 4 above.

    6.       A delegate of the Secretary of Treasury of the United States made assessments for

 unpaid Federal income tax (Form 1040) and fraud penalty assessments (26 U.S.C. § 6663)

 against defendant James C. Balvich on the dates and for the tax periods set forth below:

Tax Period          Type of Tax         Date of Assessment          Assessment          Balance due as of
  Ending                                                                                 July 31, 2019
12/31/1999            Income                  5/25/2009             $146,516.00           $508,280.60
12/31/2000            Income                  5/25/2009              $82,290.00           $263,763.11
12/31/2001            Income                  5/25/2009             $102,918.00           $309,115.77
12/31/2002            Income                  5/25/2009             $251,541.00           $702,857.01
12/31/2003            Income                  4/01/2009             $134,390.00
                      Income                  8/30/2010              $49,691.00           $766,257.86
                       Fraud                  8/30/2010             $138,060.75
12/31/2004            Income                   2/5/2007              $44,734.82
                      Income                  3/24/2008              $13,997.00
                      Income                  8/11/2008              $96,544.00           $647,077.98
                      Income                  7/19/2010              $28,600.00
                       Fraud                  7/19/2010              $93,858.00
12/31/2005            Income                   2/5/2007              $42,765.00
                      Income                  3/24/2008              $13,572.00
                      Income                  7/28/2008             $125,516.00           $700,703.58
                      Income                  7/19/2010              $11,863.00
                       Fraud                  7/19/2010             $103,034.25
12/31/2006            Income                  8/18/2008             $144,824.00
                      Income                  7/19/2010              $21,076.00           $575,655.36
                       Fraud                  7/19/2010             $124,091.25
                                               TOTAL                                     $4,473,711.27

    7.       The IRS assessed fraud penalties under 26 U.S.C. § 6663 because James Balvich

 omitted income that he received from KB Management LLC from his original 2003-2006 tax

 returns in order to defraud the United States by underreporting his tax liabilities.




                                  2
    Case 5:19-cv-00103-KDB-DCK Document 1 Filed 08/01/19 Page 2 of 4
   8.      Notice and demand for payment of the tax and penalty assessments described in

paragraph 6 was given to defendant James Balvich.

   9.      Defendant James Balvich has failed to pay the United States the full amount owed

as a result of the tax and penalty assessments described in paragraph 6.

   10.     Statutory additions to tax and interest have accrued and will continue to accrue on

the tax and penalty assessments described in paragraph 6.

   11.     By reason of the foregoing tax and penalty assessments, defendant James Balvich

is indebted to the United States for unpaid Federal income tax, interest and penalties in the

total amount of $4,473,711.27 as of July 31, 2019, plus interest and costs that have accrued

after that date and will continue to accrue according to law.




                                 3
   Case 5:19-cv-00103-KDB-DCK Document 1 Filed 08/01/19 Page 3 of 4
       WHEREFORE, the United States of America respectfully prays for judgment in its fair

and equitable determination as follows:

       (a)    That the Court render judgment in favor of the United States against James C.

              Balvich in the amount of $4,473,711.27 as of July 31, 2019 together with

              statutory additions and interest accruing after that date according to law; and

       (b)    That the Court grants the United States such other and further relief as it deems

              just and proper.



Dated: August 1, 2019

                                                    R. ANDREW MURRAY
                                                    UNITED STATES ATTORNEY

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                    /s/ Kunal J. Choksi
                                                    KUNAL J. CHOKSI
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 227
                                                    Washington, DC 20044
                                                    (P) 202-305-3136
                                                    Kunal.j.choksi@usdoj.gov
                                                    Counsel for the United States of America




                                     4
       Case 5:19-cv-00103-KDB-DCK Document 1 Filed 08/01/19 Page 4 of 4
JS 44 (Rev. 0/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    James C. Balvich


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Watauga
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Kunal J. Choksi, Department of Justice, Tax Division, P.O. Box 227,
Washington, DC 20044; (202) 307-3136


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place      u 4      u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2       u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a        u 3       u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158            u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                   u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                         3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                  u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                   u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                       u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 840 Trademark                    u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                                                 u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                            LABOR                      SOCIAL SECURITY                      Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards         u   861 HIA (1395ff)               u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                     Act                         u   862 Black Lung (923)           u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management             u   863 DIWC/DIWW (405(g))         u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal                  Relations                   u   864 SSID Title XVI                   Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage          u 740 Railway Labor Act            u   865 RSI (405(g))               u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 751 Family and Medical                                              u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability               Leave Act                                                      u 893 Environmental Matters
                                             Medical Malpractice                                     u 790 Other Labor Litigation                                          u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement            FEDERAL TAX SUITS                      Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:                     Income Security Act          u 870 Taxes (U.S. Plaintiff        u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                                                     or Defendant)               u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party                    Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609                       Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. 7401
VI. CAUSE OF ACTION Brief description of cause:
                                           Suit to reduce federal income tax assessments to judgment
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         4,473,711.27                             JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                            DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/01/2019                                                              /s/ Kunal J. Choksi
FOR OFFICE USE ONLY

    RECEIPT #               Case 5:19-cv-00103-KDB-DCK
                             AMOUNT              APPLYING IFPDocument 1-1 JUDGE
                                                                          Filed 08/01/19 Page
                                                                                           MAG. 1 of 2
                                                                                                JUDGE
JS 44 Reverse (Rev. 0/16)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                             Case 5:19-cv-00103-KDB-DCK Document 1-1 Filed 08/01/19 Page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Western District
                                                    __________       of North
                                                                District      Carolina
                                                                         of __________

             UNITED STATES OF AMERICA,                                  )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                            Civil Action No.
                                                                        )
                     JAMES C. BALVICH                                   )
                                                                        )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JAMES C. BALVICH
                                           176 Sweet Autumn Lane,
                                           Boone NC 28607




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Kunal J. Choksi
                                           U.S. Department of Justice
                                           Tax Division
                                           P.O. Box 227,
                                           Ben Franklin Station
                                           Washington, D.C. 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk




                 Case 5:19-cv-00103-KDB-DCK Document 1-2 Filed 08/01/19 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                  Case 5:19-cv-00103-KDB-DCK Document 1-2 Filed 08/01/19 Page 2 of 2
